Title: To Benjamin Franklin from Jonathan Williams, Jr., 4 April 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.—
Nantes April 4. 1779
This will be presented you by Mr Wilkinson the ingenious Director, and indeed the projector, of a very fine Foundery on this River.—
I am under particular obligations to this Gentleman for his Civility to me and many americans I have conducted to see his Works, the last was Mr Adams, who was much pleased at the Simplicity & Ingenuity of his Machinery.
I beg leave to reccommend him to you & shall esteem every Civility you may show him an obligation confered on me. The Wife of our respected Friend Dr Priestly is Sister to Mr Wilkinson.

I am most dutifully & respectfully Your affectionate Kinsman
Jona Williams
 
Addressed: The Honourable / Doctor Franklin. / Passy
Notation: Jona Williams ap. 4. 1779—
